Exhibit 10-3-2
GANNETT SUPPLEMENTAL RETIREMENT PLAN
Restatement dated August 7, 2007
Amendment No. 2
Gannett Co., Inc. hereby makes the following clarifying amendment to the Gannett
Supplemental Retirement Plan, restatement dated August 7, 2007, (the “Plan”), as
follows:
Section 8.5(b) of the Plan is amended by adding the following new sentence to
the end thereof:
For purposes of this Plan, any reference to “termination of employment”,
“retirement” or similar term shall mean a “separation from service” within the
meaning of Section 409A.
IN WITNESS WHEREOF, Gannett Co., Inc. has caused this Amendment to be executed
by its duly authorized officer as of December 22, 2010.

           
GANNETT CO., INC.
      By:   /s/ Roxanne V. Horning         Name:   Roxanne V. Horning       
Title:   Senior Vice President/Human Resources     

 

 